DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2 and 4-22 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 04/26/2022, with respect to the rejection(s) of claims 1-2 and 4-22, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and Chen et al. (Chen – US 2015/0187146 A1).

As to claim 1, Kirsch discloses an emergency system for a vehicle comprising:
a data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system 122) in the vehicle for recording emergency data (Kirsch: [0030]-[0033], [0039]-[0043], [0054], and FIG. 1), wherein the emergency data comprise at least vehicle data (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or the VCD 102 to generate other data metrics and parameters. It is understood that the sensors can be any type of sensor, for example, acoustic, electric, environmental, optical, imaging, light, pressure, force, thermal, temperature, proximity, among others) and medical data (Kirsch: [0033],[0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants) of at least one user (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants) of the vehicle (Kirsch: [0030]-[0033], [0039]-[0043], [0054], FIG. 1 and FIG. 4);
a foreground mode (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or the VCD 102 to generate other data metrics and parameters. It is understood that the sensors can be any type of sensor, for example, acoustic, electric, environmental, optical, imaging, light, pressure, force, thermal, temperature, proximity, among others: the non-emergency situation),
a background mode (Kirsch: [0069]-[0070], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged).

Kirsch does not explicitly disclose:
a data storage unit for storing the emergency data, wherein the data storage unit is located outside of the vehicle;
a data access unit providing a communication link to the data storage unit;
wherein during normal operation, the communication link is established in the foreground mode and the emergency system is in the background mode, and wherein access to the data access unit is prevented when the emergency system is in the background mode; and
wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode.

However, it has been known in the art of vehicle control to implement a data access unit providing a communication link to the data storage unit; wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode; and wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode, as suggested by Lin, which discloses 
a data access unit (Lin: FIG. 2 the wireless communication part 15) providing a communication link to the data storage unit (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like));
wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)); and wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

Therefore, in view of teachings by Kirsch and Lin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch to include a data access unit providing a communication link to the data storage unit; wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode; and wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode, as suggested by Lin. The motivation for this is to enable a communication from a vehicle to an emergency notification center in response to an emergency situation occurs at the vehicle.

While the combination of Kirsch and Lin discloses a method for uploading emergency data from a vehicle to a remote location in response to an emergency situation (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)), the combination of Kirsch and Lin does not explicitly disclose a data storage unit for storing the emergency data, wherein the data storage unit is located outside of the vehicle.

However, it has been known in the art of vehicle control system to implement a data storage unit for storing the emergency data, wherein the data storage unit is located outside of the vehicle, as suggested by Chen, which discloses a data collection unit in the vehicle for recording emergency data (Chen: [0036]-[0038], and FIG. 1 the data storage unit 30: this vehicle data may correspond to operational data (i.e., vehicle speeds, rpms, oxygen sensor, etc.), diagnostic trouble codes (DTC), MIL status, freeze frame data, monitor status, etc. The vehicle data may also relate to the condition of the battery, e.g., dead battery, low voltage, no start, no charge, etc. The battery condition data may be received from the on-board vehicle computer 14, or may be derived from the voltage levels received (or not received) from the vehicle 50);
a data storage unit for storing the emergency data (Chen: FIG. 1 the remote diagnostic center 20 comprising the diagnostic database 58: when the smart phone 12 is in the diagnostic mode, the smart phone 12 automatically uploads vehicle data to the remote diagnostic center 20 when the vehicle data includes predetermined vehicle data and initiates a symptomatic question sequence for the user when the vehicle data does not include the predetermined vehicle data), wherein the data storage unit is located outside of the vehicle (Chen: [0016]-[0018], [0032], [0036]-[0038], [0051]-[0056], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12).

Therefore, in view of teachings by Kirsch, Lin, and Chen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin, to include a data storage unit for storing the emergency data, wherein the data storage unit is located outside of the vehicle, as suggested by Chen. The motivation for this is to monitor operating conditions of a vehicle including emergency situations.

As to claim 2, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising automatic identification of the at least one user based on one or more unique personal characteristics selected from the group consisting of: pulse, pupil, and fingerprint (Kirsch: [0038], [0043], [0072], FIG. 1, and FIG. 4: Physiological data can also include recognition data (e.g., biometric identification) used to identify the vehicle occupant. For example, recognition data can include a pre-determined heart rate pattern associated with a vehicle occupant, eye scan data associated with a vehicle occupant, fingerprint data associated with a vehicle occupant, among other types of recognition data).

As to claim 4, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the at least one trigger mechanism further comprises a multistage trigger mechanism having a manual trigger mechanism, a semi-automatic trigger mechanism which requires a manual confirmation (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16 and Chen: [0056]-[0059], [0067]-[0069], and FIG. 1:  The smart phone 12 may include one or more dedicated buttons for enabling local control (i.e., control by the operator of the smart phone 12) of the vehicle 50, or remote control (i.e., control from a remote location, such as a customer service center) of the vehicle 50. The buttons 56, 60 shown in FIG. 1 may be used in a vehicle control operational mode, as opposed to a diagnostic operational mode discussed above, to enable control over vehicle systems), and a completely automatic trigger mechanism (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2 the air bag ECU 51).

As to claim 6, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for vehicle data, the vehicle data is selected from the group consisting of accident sensor data and accident data logs (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302), airbag status data (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)), seat position, images of the interior, the images of the interior may be 2D, 3D or infrared images (Kirsch: [0055]-[0057], [0080], and FIG. 4-6: In another example, the health prioritization module 120 can receive image data from imaging devices integrated with the wearable computing devices 128. For example, the wearable computing devices 128 can include cameras that capture image data and the health prioritization module 120 can receive the image data from the wearable computing devices 128).

As to claim 7, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for medical data (Kirsch: [0033], [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124, [0047]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants).

As to claim 8, Kirsch, Lin, and Chen disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to vehicle sensors that record real-time medical data (Kirsch: [0046]: the physiological data from both the wearable computing devices 128 and/or the monitoring system 314 can be received in real time or stored and aggregated at the wearable device 128, the monitoring system 202 and/or a remote server accessed through the network 124, for example, the medical database 130) and dynamic medical data of the at least one user (Kirsch: [0042]-[0043], [0045], [0048]-[0049]: the trigger event module 118 can generate a query including physiological data (e.g., heart rate) and a vehicle occupant identification (e.g., recognition data, device ID from the wearable device associated with the vehicle occupant). The query can be executed at the medical database 130. The medical database 130 can return to the trigger event module normative baseline heart rate data for the vehicle occupant associated with the vehicle occupant identification. The trigger event module 118 can compare the normative baseline heart rate data to the physiological data (e.g., heart rate) to determine a trigger event. Accordingly, if heart rate indicates the vehicle occupant is experiencing a heart attack the trigger event module 118 detects a trigger event,   [0052], [0055]-[0057], [0080], and FIG. 4-6: In another example, the health prioritization module 120 can receive image data from imaging devices integrated with the wearable computing devices 128. For example, the wearable computing devices 128 can include cameras that capture image data and the health prioritization module 120 can receive the image data from the wearable computing devices 128).

As to claim 9, Kirsch, Lin, and Chen disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to at least one remote source for medical data (Kirsch: [0033], [0035], [0039]-[0040], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The network 126 is, for example, a data network, the Internet, a wide area network or a local area network. The network 126 serves as a communication medium to various remote devices (e.g., databases, web servers, remote servers, application servers, intermediary servers, client machines, other portable devices). It is understood that in some embodiments, the one or more wearable computing devices 128 can be included in the network 126, accessed by the VCD 102 through the network 126, and/or the network 126 can access the one or more wearable computing devices 128. Thus, in some embodiments, the VCD 102 can obtain data from the one or more wearable computing devices 128 via the network 126. The medical database 130 can be accessed and/or located in a similar manner), wherein the medical data comprise dynamic, quasi-static, and static medical data (Kirsch: [0033], [0035], [0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants. For example, the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128).

As to claim 10, Kirsch, Lin, and Chen disclose the limitations of claim 9 further comprising the emergency system according to claim 9, wherein the remote source for medical data is a home health system, a mobile or portable fitness monitoring device, or a smart phone (Kirsch: [0033], [0035], [0037]: the one or more wearable computing devices 128 generally provide data to the VCD 102, the data being associated with the user wearing or associated with the wearable device 128. As discussed above, it is understood that the one or more wearable devices 128 can include, but are not limited to, a computing device component (e.g., a processor) with circuitry that can be worn or attached to user. In some embodiments, the one or more wearable devices 128 could also include a portable device (e.g., a mobile device, a portable medical device), [0039]-[0040]: in some embodiments, the medical database 130 could be located on a memory or a disk (not shown) integrated with the wearable computing devices 128, [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130, wearable computing devices 128, and the network 126).

As to claim 11, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the medical data is selected from the group consisting of: values related to age, sex, height, weight, blood type, body mass index (BMI), allergies, illnesses, implants, pulse, blood pressure, blood glucose, blood transfusion history, transplant history, seeing aids, hearing aids, pacemakers, blood alcohol, and the influence of drugs (Kirsch: [0033], [0035], [0039]: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants. For example, the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128, [0042]-[0043]: Physiological data can include, but is not limited to, heart information, such as, heart rate, heart rate pattern, blood pressure, oxygen content, among others. Physiological data can also include brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), among others. Physiological data can also include digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, body temperature, muscle strain, … It is appreciated that the recognition data and other types of physiological data can be stored at various locations (e.g., the disk 108, a memory integrated with the wearable computing devices 128, the medical database 130) and accessed by the VCD 102, [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130).

As to claim 12, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the emergency data further comprises the medical data of all identified users (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants).

As to claim 13, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system 122) is connected to a position unit for detecting a vehicle position (Kirsch: [0028], [0054]: the wearable computing devices 128 can include position and motion sensors (e.g., GPS, accelerometer, magnometer sensors integrated with the wearable computing devices 128) which provide position data to the health prioritization module 120. In this embodiment, the health prioritization module 120 can determine the location of the one or more vehicle occupant in relation to vehicle position data received from, for example, the position determination device 110, [0079], FIG. 1 and FIG. 4 and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: The vehicle 1 acquires current position information about the vehicle 1 using a GPS satellite 5 and communicates the current position information, vehicle identification information and the like via an established communication line) and the vehicle position is part of the emergency data (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like) and Chen: [0053], [0063], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12).

As to claim 14, Kirsch, Lin, and Chen disclose the limitations of claim 13 further comprising the emergency system according to claim 13 wherein the position unit for detecting the vehicle position is connected to a satellite navigation unit (Kirsch: [0023], [0027]-[0028], [0050], [0054], and FIG. 1: The vehicle data can be received from the one or more vehicle systems 122 and/or the vehicle sensors 124. For example, the VCD 102 can receive vehicle data from the vehicle systems 122 and/or the vehicle sensors 124. Vehicle data can include information related to the vehicle 200 of FIG. 2 and/or the vehicle systems 122 of FIG. 3. Exemplary vehicle data includes, but is not limited to, steering data, lane departure data, blind spot monitoring data, braking data, collision warning data, navigation data, collision mitigation data, auto cruise control data, vehicle model, vehicle make, vehicle identification number. Vehicle data can be obtained by the VCD 102, the vehicle systems 122 and/or the vehicle sensors 124) or to a camera for monitoring an environment (Kirsch: [0023], [0032], [0055]-[0057], [0060], [0080]-[0081], FIG. 1, FIG. 4, and FIG. 6: the health prioritization module 120 can receive image data from cameras in the vehicle and/or cameras integrated with the wearable devices 128 and use the image data to identify the location of the vehicle occupant in relation to the vehicle For example, the health prioritization module 120 can identifying location markers in the image data with respect to the vehicle. In another example, the health prioritization module 120 can use the image data from cameras in the vehicle and/or cameras integrated with the wearable devices 128 to recreate a two or three dimensional scene of the vehicle. The health prioritization module 120 can use this rendering to identify the location of the vehicle occupants in the vehicle).

As to claim 15, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according claim 1, further comprising an emergency call center (Kirsch: FIG. 1 the first response system 132 and Lin: FIG. 2 the emergency notification center 2) connected to the data access unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system  122 and Lin: FIG. 1 the memory 16), and in foreground mode, emergency data can be transmitted to the emergency call center or retrieved by the emergency call center via the communication link (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 18, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, farther comprising an analysis unit arranged between the data collection unit and the data storage unit (Kirsch: [0028], [0047]-[0049], [0076]-[0077], FIG. 1, and FIG. 3-4: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302 and Chen: [0016]-[0018], [0032], [0036]-[0038], [0051]-[0056], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12), the analysis unit is formed for the local or remote preparation of the data collected by the data collection unit (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged  and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like) and Chen: [0016]-[0018], [0032], [0036]-[0038], [0044], [0051]-[0056], and FIG. 1: According to one embodiment, if the vehicle data includes at least one DTC or indicates a predetermined battery condition, the smart phone 12 may be configured to automatically transfer the vehicle data to the remote diagnostic center 20 for further analysis. The remote diagnostic center 20 may include a diagnostic database 58 which the vehicle data is matched with to determine a possible diagnostic solution).

As to claim 19, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position (Chen: [0016]-[0018], [0032], [0036]-[0038], [0051]-[0056], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12), road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like).

As to claim 20, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising:
a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position, road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like and Chen: [0016]-[0018], [0032], [0036]-[0038], [0051]-[0056], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12); and
the correlation unit is connected to the data access unit such that the correlation data that are part of the emergency data can be accessed in the foreground mode (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged, Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like and Chen: [0016]-[0018], [0032], [0036]-[0038], [0051]-[0056], and FIG. 1: When the smart phone 12 is in the emergency mode, the smart phone 12 communicates critical data to the remote diagnostic center 20 to preserve the data and to facilitate emergency response. In this regard, the smart phone 12 may not only communicate vehicle data to the remote diagnostic center 20, the smart phone 12 may also communicate GPS data or other data stored on the phone 12 or accessible by the phone 12).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and Chen et al. (Chen – US 2015/0187146 A1) and further in view of Prinz (Prinz – US 2019/0061772 A1).

As to claim 5, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the emergency system further comprises:
a manual trigger mechanism controlled by a user (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: the vehicle emergency signal a2 can be outputted to the control part 11 by the driver operating the manual notification switch 18 and Chen: [0056]-[0059], [0067]-[0069], and FIG. 1:  The smart phone 12 may include one or more dedicated buttons for enabling local control (i.e., control by the operator of the smart phone 12) of the vehicle 50, or remote control (i.e., control from a remote location, such as a customer service center) of the vehicle 50. The buttons 56, 60 shown in FIG. 1 may be used in a vehicle control operational mode, as opposed to a diagnostic operational mode discussed above, to enable control over vehicle systems);
a vehicle trigger mechanism controlled by the vehicle (Kirsch: [0039]-[0044], [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2), and
an emergency trigger mechanism controlled automatically and autonomously by the vehicle when an emergency is determined (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

The combination of Kirsch, Lin, and Chen does not explicitly disclose a vehicle trigger mechanism requiring a confirmation by a user.
However, it has been known in the art of monitoring conditions of users in a vehicle emergency to implement a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz, which discloses a vehicle trigger mechanism requiring a confirmation by a user (Prinz: [0077]: the user is asked whether he/she wants to determine his/her current state of health/well-being based on the measurement of certain physiological parameters. The question can be generated either via speech output with the assistance of the audio output device 20 (see FIG. 1) of the communication/multimedia device or via optical indication on the driver's display 14 or, for a passenger, on the passenger's display 18. The driver can respond to this question either by voice input or by input on a touchscreen or the like. If the driver rejects the determination of the state of health, the method proceeds to step 64 and ends there. Otherwise, the method proceeds to step 66, in which the control unit 12 of the system 10 prompts the user to apply the wristband 34 shown schematically in FIG. 2, [0106]-[0108]: If it is decided in step 82 that the process should be aborted, there is a query in subsequent step 84 as to whether newly obtained medical data should be transmitted. These are data based on the last measured physiological parameters and characterize the current state of the health of the user, and FIG. 4).

Therefore, in view of teachings by Kirsch, Lin, Chen, and Prinz it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch, Lin, and Chen to include a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz. The motivation for this is to enable a communication from a vehicle to a remote location in response to a user decision.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and Chen et al. (Chen – US 2015/0187146 A1) and further in view of Parvaneh et al. (Parvaneh – US 2019/0371440 A1).

As to claim 16, Kirsch, Lin, and Chen disclose the limitations of claim 15 except for the claimed limitations of the emergency system according to claim 15, wherein the emergency call center requires a one-time authentication for access to the data storage unit.
However, it has been known in the art of data communication to implement wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh, which discloses wherein the emergency call center requires a one-time authentication for access to the data storage unit (Parvaneh: Abstract, [0051], [0052], [0054], [0062]-[0063], [0066]-[0069], [0072], and FIG. 1-2: Given the potentially sensitive nature of the information in the generated report, it may be restricted such that it is only available to authorized individual. For example, the report may only be available through a secure link, website, or other portal, and will only be accessible with an access code, QR code, password, biometric parameter, and/or other access mechanism. The report may be automatically provided or uploaded to a caregiver portal, electronic health record database, healthcare professional portal, or other access site. According to another example, the generated report may be automatically delivered to a smartphone, portable computing device, laptop, desktop, or other computer or display via an app or other access. To protect the individual's privacy, the report can be disabled after it is accessed a certain number of times, after a specified time has elapsed from a trigger or from a first access, and/or based on one or more other thresholds or limitations).
Therefore, in view of teachings Kirsch, Lin, Chen and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch, Lin, and Chen to include wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

As to claim 21, Kirsch, Lin, and Chen disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein access to the medical data of a user can be granted by the user outside of an emergency.
However, it has been known in the art of data communication to implement wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh, which discloses wherein access to the medical data of a user can be granted by the user outside of an emergency (Parvaneh: Abstract, [0051], [0052], [0054], [0062]-[0063], [0066]-[0069], [0072], and FIG. 1-2: In addition to the individual, the report maybe triggered by an informal caregiver such as a family member, friend, or neighbor, anyone else granted permission by the individual to access and/or transfer the information or report, such as a home health aide, designated surrogate listed in an advance care directive, or an emergency caregiver such as an emergency medical responder, law enforcement officer, or a firefighter, a healthcare professional, or any of a variety of other individuals).
Therefore, in view of teachings by Kirsch, Lin, Chen and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch, Lin, and Chen to include wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and Chen et al. (Chen – US 2015/0187146 A1) and further in view of Kara-Ivanov et al. (Kara-Ivanov – US 2017/0279606 A1).

As to claim 17, Kirsch, Lin, and Chen disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein at feast the medical data of each user transmitted via the communication link (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)) except for the claimed limitations of the at least the medical data are encrypted individually with a biometric key or with a biometric signature.
However, it has been known in the art of data communication to implement the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov, which discloses the at least the data are encrypted individually with a biometric key or with a biometric signature (Kara-Ivanov: Abstract, [0089]-[0099], and FIG. 2: the processor 200 may utilize both the F-PUF response key and a password (or, alternatively, a personal identification number (PIN), or any biometric data associated with the user) to generate the encryption key).
Therefore, in view of teachings by Kirsch, Lin, Chen and Kara-Ivanov, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch, Lin, and Chen to include the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov. The motivation for this is to implement a known alternative method for communicating data between electronic devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and Chen et al. (Chen – US 2015/0187146 A1) and further in view of Watkins (Watkins – US 2005/0288827 A1).

As to claim 22, Kirsch, Lin, and Chen disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein the user can determine what medical data an emergency call center can access.
However, it has been known in the art of data communication to implement t the user can determine what medical data an emergency call center can access, as suggested by Watkins, which discloses the user can determine what medical data an emergency call center can access (Watkins: Abstract, [0010], [0026], [0037], [0040]-[0044], [0047]-[0048], [0057], and FIG. 3: The privacy level inputs include, for example, location anonymous, subscriber anonymous, vehicle anonymous, total anonymous and full information. A "location anonymous" input indicates that the subscriber's location will be anonymous to the call center 170. Similarly, a "subscriber anonymous" setting indicates that the identity of the subscriber will be anonymous to the call center, while a "total anonymous" setting indicates that the location and identity of the subscriber will by unknown to the call center. A "full information" setting indicates that the call center will have access to the subscribers name and location).
Therefore, in view of teachings by Kirsch, Lin, Chen and Watkins, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch, Lin, and Chen to include the user can determine what medical data an emergency call center can access, as suggested by Watkins. The motivation for this is to implement a known alternative method to allow a user to selectively determine information uploaded to a database.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kaindl et al., US 2018/0176757 A1, discloses providing an aid means after a vehicle accident.
Del-Fabbro et al., US 2017/0361795 A1, discloses method of assistance to at least one occupant of an accident affected vehicle and dedicated assistance system.
Gellens, US 2016/0029197 A1, discloses vehicle-initiated emergency calls.
Andreasen et al., US 2010/0174446 A1, discloses automotive diagnostic process.
Bhatti et al. 2019 A novel Internet of Things-Enabled Accident Detection and Reporting System for Smart City Environments.
Shaik et al. 2018 Smart Car: An IoT Based Accident Detection System.
Turner et al. 2011 WreckWatch Automatic Traffic Accident Detection and Notification with Smartphones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684